Citation Nr: 1029839	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
bilateral hearing loss, evaluated as 10 percent disabling from 
May 31, 2005 through December 2, 2009 and as 20 percent disabling 
from December 3, 2009.

2.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.W.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and September 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In October 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  

In February 2008, the Board denied entitlement to an initial 
disability rating in excess of 50 percent for PTSD.  In February 
2009, the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion to remand this claim to the Board.

In February 2008, the Board also remanded the issue of 
entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss for further evidentiary 
development.  The requested development was completed, and the 
remands orders were substantially complied with.  In a February 
2010 rating decision, the RO increased the rating for the 
Veteran's service-connected bilateral hearing loss to 20 percent, 
effective December 3, 2009.  However, as that grant did not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board, and the case has now been 
returned to the Board for further appellate action on that issue.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, during the course of the current appeal, 
the Veteran has been assisted by veterans' service organizations 
as well as by a private attorney.  The claims file reflects that 
Disabled American Veterans executed a VA Form 21-22 with the 
Veteran in January 2006.  In his appeal before the Court, the 
Veteran was represented by a private attorney.  Following the 
Court's remand, the same private attorney sent letters to the 
Board in October 2009 and March 2010 declaring himself as the 
Veteran's representative before VA.  However, in email 
correspondence in May 2010, the attorney was advised that a VA 
Form 21-22 appointing him as representative was not of record, 
and the attorney indicated he would obtain such from the Veteran.  
To date, no such form or other correspondence has been submitted 
indicating the Veteran has appointed the attorney to represent 
him before VA.  In July 2010, Disabled American Veterans filed a 
written brief presentation to the Board on the Veteran's behalf.  
As the claims file does not contain a power of attorney or any 
other written documentation to show that the private attorney is 
the Veteran's authorized representative, the Board recognizes 
that the Veteran's current power of attorney is with Disabled 
American Veterans.

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 50 percent for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  From May 31, 2005 through December 2, 2009, the competent 
medical evidence of record reflects that the Veteran's hearing 
loss is no worse than Level II hearing loss in the right ear and 
Level VIII hearing loss in the left ear.

2.  From December 3, 2009, the competent medical evidence of 
record reflects that the Veteran's hearing loss is no worse than 
Level III hearing loss in the right ear and Level VIII hearing 
loss in the left ear.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent from May 31, 2005 through December 2, 2009, and in excess 
of 20 percent from December 3, 2009, for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a June 
2005 letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  June 2006 and September 2007 letters advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  A May 2009 letter advised the Veteran of the 
information and evidence necessary to substantiate his appeal for 
a higher initial rating.  The claim was last adjudicated in 
February 2010.

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for his bilateral hearing 
loss disability.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
VA Vocational Rehabilitation and Employment paperwork, hearing 
testimony, lay evidence, and private treatment records.

While the record reflects that the Veteran has filed a claim for 
Social Security Administration (SSA) benefits, the evidence 
indicates that the Veteran based his claim for SSA benefits on a 
psychiatric disorder.  Thus, there is no indication that the SSA 
records would be relevant to his bilateral hearing loss claim, 
and VA has no further duty to assist him with regard to obtaining 
those records pursuant to that claim.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a 
completely unrelated medical condition and the Veteran makes no 
specific allegations that would give rise to a reasonable belief 
that the medical records may nonetheless pertain to the injury 
for which the Veteran seeks benefits, relevance is not 
established.").

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for bilateral hearing loss.  Such disability 
has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100, as 
10 percent disabling from May 31, 2005 through December 2, 2009 
and as 20 percent disabling from December 3, 2009.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  38 
C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2009).  
Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2009).  Further, when the average puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be considered separately.  38 C.F.R. § 4.86(b) 
(2009).

In May 2005, the Veteran underwent audiological testing as part 
of a VA audiological consultation.  However, the results were not 
interpreted.  In addition, although speech discrimination scores 
were provided, it is unclear whether such testing was conducted 
using the Maryland CNC word test.  Therefore, the findings on the 
May 2005 audiogram and speech testing are not adequate for rating 
purposes.  38 C.F.R. § 4.85(a).

On a VA authorized audiological evaluation in October 2005, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
40
55
65
46
LEFT
35
80
75
75
66

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 52 percent in the left ear.

In June 2006 and February 2007, the Veteran again underwent 
audiological testing as part of VA audiological consultations.  
However, the results were not interpreted.  In addition, although 
speech discrimination scores were provided on both occasions, it 
was later affirmed (per the report of a VA authorized 
audiological evaluation on December 3, 2009) that such testing 
was not conducted using the Maryland CNC word test.  Therefore, 
the findings on the June 2006 and February 2007 audiograms and 
speech testing are not adequate for rating purposes.  38 C.F.R. 
§ 4.85(a).

In October 2007, speech discrimination scores were provided, but 
it is unclear whether such testing was conducted using the 
Maryland CNC word test, and the percentages were not assigned to 
any particular ear.  Therefore, the findings on the October 2007 
speech testing are not adequate for rating purposes.  38 C.F.R. 
§ 4.85(a).

On a VA authorized audiological evaluation on December 3, 2009, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
55
70
75
60
LEFT
50
100
85
95
83

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 56 percent in the left ear.

In addition to conducting the aforementioned audiological 
testing, the October 2005 and December 2009 VA examiners also 
described the functional impairment resulting from the Veteran's 
bilateral hearing loss, to include the Veteran's difficulty with 
hearing in noise, understanding conversation, hearing the 
television (unless at high volume), and talking on the telephone.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At his 
October 2007 Travel Board hearing, the Veteran also testified 
with regard to the aforementioned effects of his bilateral 
hearing loss on his daily life.

Applying the findings from the October 2005 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing 
loss in the right ear and Level VIII hearing loss in the left 
ear.  Where hearing loss is at Level II in one ear and Level VIII 
in the other, a 10 percent rating is assigned under Table VII.  
38 C.F.R. § 4.85 (2009).

Applying the findings from the December 3, 2009 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level III 
hearing loss in the right ear and Level VIII hearing loss in the 
left ear.  Where hearing loss is at Level III in one ear and 
Level VIII in the other, a 20 percent rating is assigned under 
Table VII.  38 C.F.R. § 4.85 (2009).

The Board notes that an exceptional pattern of hearing under 
38 C.F.R. § 4.86 has not been shown for either ear at any time.

In summary, based upon the competent medical evidence of record, 
the Board concludes that the Veteran's bilateral hearing loss has 
been appropriately addressed by the 10 percent evaluation already 
assigned from May 31, 2005 through December 2, 2009, and by the 
20 percent evaluation already assigned from December 3, 2009.

The Board sympathizes with the Veteran's complaints regarding the 
functional impact of his bilateral hearing loss on his daily 
life, but as noted above, the assignment of disability ratings 
for hearing impairment is derived from a mechanical formula based 
on levels of puretone threshold average and speech 
discrimination.  The Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of his hearing loss.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for higher ratings for his 
bilateral hearing loss.

The Board has also considered whether the Veteran's bilateral 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe 
symptomatology than is shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a higher initial disability rating for bilateral 
hearing loss, evaluated as 10 percent disabling from May 31, 2005 
through December 2, 2009 and as 20 percent disabling from 
December 3, 2009, is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for entitlement to an initial disability rating in excess of 50 
percent for PTSD.

The Board notes that the Veteran's most recent VA PTSD 
examination took place in October 2005, nearly five years ago.  
At the time of that examination, it was noted that he had 
resigned from his job as a bank president in February 1993 and 
that he was currently not employed.  The October 2005 examiner 
noted that the Veteran had been able to maintain employment for a 
number of years as well as hold various management positions in 
the finance and banking industry.  In addition, the Veteran 
reported that he had greatly enjoyed his work, and it was noted 
that it did not appear that he had had any significant problem 
completing his work responsibilities.

Following the October 2005 examination, the Veteran reported that 
he attended culinary school classes and expressed his desire to 
find a job in woodworking or construction.  In April 2006, he 
applied for VA Vocational Rehabilitation and Employment (VR&E) 
services, listing "education" as the sole barrier that he felt 
was reducing his ability to get or hold a satisfactory job.  In 
an August 2006 VA treatment record, the Veteran reported that he 
had recently had a job opportunity come along, but after further 
investigation he realized it would not be a good fit for him.  A 
few days later in August 2006, he was granted entitlement to VR&E 
services.

In September 2006, the Veteran underwent a VA-contracted 
Independent Living and Medical Equipment Needs evaluation, and 
the examiner opined that the Veteran would not be able to be 
employed as his PTSD symptoms had worsened over time, and the 
Veteran acknowledged that both mentally and physically he could 
not function and that this would undoubtedly severely interfere 
with the ability to perform in a school and employment setting.  
Later in September 2006, the Veteran's VA vocational 
rehabilitation counselor authored a counseling narrative in which 
the Veteran reported that he had been unemployed since his 
discharge from service due to his PTSD condition; however, the 
Board notes that this report is entirely inconsistent with his 
long post-service employment history which is well-documented in 
the record.  In October 2006, the Veteran was denied entitlement 
to VR&E services as well as Independent Living Services.

Later in October 2006, the Veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), and noted on his claim 
that he had left his last job in February 1993 because of his 
disability and that he had been unemployed for quite some time 
due to complications with his PTSD.  The RO denied entitlement to 
a TDIU in a March 2007 rating decision.  Thereafter, in a March 
2007 statement, the Veteran confirmed that he was not appealing 
the denial of a TDIU at the present time.

In a July 2008 VA treatment record, the Veteran indicated that he 
wanted to take psychology classes and help others by becoming a 
counselor.  In a September 2008 VA treatment record, a mental 
health counselor documented that the Veteran had a gradual 
worsening of his PTSD symptoms and recommended that he should be 
considered disabled and totally unemployable at the present time.  
In November 2008 and January 2009 VA treatment records, the 
Veteran reported that he had some suicidal thoughts.

As the current severity and extent of the Veteran's service-
connected PTSD is unclear, the Board finds that a new VA 
examination is necessary in order to fully and fairly evaluate 
his claim for a higher initial rating.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

As an additional matter, the record reflects that the Veteran has 
filed a claim for SSA benefits based on his service-connected 
PTSD.  However, an application for SSA benefits, a decision 
awarding such benefits, and any underlying records upon which 
such a decision is based are not contained in the claims file.  
As these records may be relevant to the current appeal, a request 
should be made to the SSA for all records pertaining to the 
Veteran, including any decisions and any medical evidence relied 
upon in making those decisions.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

After the development requested above has been completed to the 
extent possible, the RO/AMC should again review the record, to 
include whether extraschedular consideration is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since April 2009 from the VA 
Outpatient Clinic and Vet Center in 
Pensacola, Florida.

2.  Contact the SSA and request copies of 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  Any 
negative search result should be noted in 
the record and communicated to the Veteran.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
and extent of his service-connected PTSD.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present as 
well as a mental status examination.  A 
complete rationale for all opinions expressed 
should be provided.  All tests or studies 
deemed necessary should be conducted, and the 
results should be reported in detail.  The 
examiner should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
service-connected PTSD.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed, to include 
whether extraschedular consideration is 
warranted under 38 C.F.R. § 3.321(b)(1).   If 
the benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


